Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 1 of 10




                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLORADO
                                       Judge Christine M. Arguello


   Civil Action No. 19-cv-01662-CMA-KLM

   THE INTEGRATED ASSOCIATES OF DENVER, INC., a Delaware corporation, and
   THE INTEGRATED ASSOCIATES, INC., a California corporation,

              Petitioners,

   v.

   RYAN B. POPE,

              Respondent.


                      ORDER RE: MOTION TO VACATE ARBITRATION AWARD


              This Matter is before the Court on Petitioners’ Amended Motion to Vacate, or in

   the Alterative to Modify, the Arbitration Award (Doc. # 12). The Motion is denied for the

   following reasons.

                                              I.       BACKGROUND

              This case involves an employment dispute. Petitioner, The Integrated

   Associates, Inc. (“TIA”), is a California-based recruiting and staffing agency. 1 (Doc. #

   12, p. 2). In 2015, TIA hired Respondent, Ryan Pope, to launch a TIA office in Denver.

   (Doc. # 13, p. 2). The parties executed an employment agreement (“Agreement”), which

   made Pope the Regional Director of the Denver office. (Doc. # 13, p. 2). A year after the

   Agreement was executed, Pope was fired. (Doc. # 13, p. 3).


   1   For purposes of this Order, Petitioners are referred to collectively as “TIA” or “Petitioner.”

                                                            1
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 2 of 10




          After his termination, Pope sued TIA in Colorado state court. Pope alleged,

   among other things, wrongful termination, breach of contract, and violations of the

   Colorado Wage Act. (See Case No. 1:16-cv-02588-JLK (D. Colo.); see also Doc. # 13).

   TIA removed the action to federal court and then moved to compel arbitration. (See

   Case No. 1:16-cv-02588-JLK (D. Colo.), Docs. ## 1, 2). Judge Kane ordered the parties

   to arbitrate, and the federal case was dismissed. (See Case No. 1:16-cv-02588-JLK (D.

   Colo.), Doc. # 25). An arbitrator ultimately awarded Pope roughly $145,000 in damages.

   (Doc. # 29-1, p. 19).

          TIA now contends that the arbitration award should be vacated. TIA argues that

   the arbitrator erred by (1) admitting and relying on Pope’s damages exhibit; (2)

   awarding Pope damages in the form of a contractual severance payment; (3) awarding

   attorney fees without a hearing; and (4) classifying some of Pope’s damages as

   “wages” rather than “breach of contract damages.” (Doc. # 12, pp. 4-5). Pope objects to

   TIA’s Motion and requests an award of attorney fees incurred in responding to the

   Motion. (Doc. # 29).

                                    II.     LEGAL STANDARD

          “[T]he standard of review of arbitral awards is among the narrowest known to

   law.” ARW Expl. Corp. v. Aguirre, 45 F.3d 1455, 1462 (10th Cir.1995) (quotation

   omitted). “By agreeing to arbitrate, a party trades the procedures and opportunity for

   review of the courtroom for the simplicity, informality, and expedition of

   arbitration.” Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 31 (1991). Thus, a

   district court “does not sit to hear claims of factual or legal error by an arbitrator as if it


                                                   2
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 3 of 10




   were an appellate court reviewing a lower court’s decision.” Morrill v. G.A. Mktg., Inc.,

   No. 04-cv-01744, 2006 WL 2038419, at *1 (D. Colo. July 18, 2006) (unpublished) (citing

   United Paperworkers Intern. Union v. Misco, Inc., 484 U.S. 29, 37-38 (1987)). Rather,

   the court must give maximum deference to the arbitrator’s decision, in order to respect

   the parties’ contractual agreement to resolve the case through arbitration. See

   Commercial Refrigeration, Inc. v. Layton Constr. Co., Inc., 319 F. Supp. 2d 1267 (D.

   Utah 2004).

          The Federal Arbitration Act provides that, in general, a district court may vacate

   an arbitration award only where the arbitration was tainted by fraud, corruption, or other

   serious misconduct. 9 U.S.C. § 10(a). Additionally, courts have recognized “a handful of

   judicially created reasons” to vacate an arbitration award, including violations of public

   policy, manifest disregard of the law, and denial of a fundamentally fair hearing. Denver

   & Rio Grande W. R.R. v. Union Pac. R.R., 119 F.3d 847, 849 (10th Cir. 1997). “Outside

   of these limited circumstances, an arbitration award must be confirmed.” Id. Mere errors

   “in either the arbitrator's factual findings or his interpretation[s] of the law . . . do not

   justify review or reversal.” Id.

                                          III.   ANALYSIS

   A.     EVIDENTIARY ERROR

          TIA first argues that this Court should overturn the arbitration award on the

   ground that the arbitrator “made an erroneous evidentiary ruling.” (Doc. # 13, pp. 10-

   11). Specifically, TIA argues that the arbitrator should not have accepted Pope’s Exhibit

   37, a demonstrative exhibit that summarized what damages Pope was claiming. (Doc. #


                                                   3
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 4 of 10




   13, p. 10; Doc. # 13-1). TIA claims that, as a result of the arbitrator’s decision to accept

   Exhibit 37, TIA was “deprived of a fair hearing.” (Doc. # 13, pp. 10-11). The Court

   disagrees.

             First, it is not at all clear that the arbitrator’s decision to admit Exhibit 37 was, in

   fact, error. Exhibit 37 is a one-page chart that summarizes the commissions Pope

   expected to receive based on his work at TIA. (Doc. # 13-5). Under F.R.E. 1006, 2 a

   party may use charts like Exhibit 37 to “prove the content of voluminous writings . . . that

   cannot be conveniently examined in court.” Rule 1006 allows admission of such

   exhibits, provided that the proponent makes the relevant documents “available for

   examination or copying.” F.R.E. 1006. TIA provides no evidence that Pope failed to

   meet that obligation. To the contrary: it appears that all relevant documents were

   already in TIA’s possession. The contents of Exhibit 37 were drawn from the parties’

   employment contract and TIA’s revenue data. (See Doc. # 13-5 (calculating

   commissions due to Pope based on TIA’s revenue from staffing placements)). TIA does

   not dispute that such information was in its possession. Thus, TIA had all the

   information it needed to understand – and to undermine – the contents of Exhibit 37.

             Further, even if the arbitrator did err in admitting Exhibit 37, such error did not, as

   TIA contends, deprive it of a fair hearing. TIA was on notice of the damages Pope was

   claiming – and the basis for those damages – from the outset of this case. (Case No.

   1:16-cv-02588-JLK (D. Colo.), Docs. ## 1, 2). Pope outlined his alleged damages, as

   well as the grounds for such damages, in his initial complaint. (Case No. 1:16-cv-02588-


   2   The parties agreed that the Federal Rules of Evidence would apply at arbitration. (Doc. # 13-3).

                                                          4
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 5 of 10




   JLK (D. Colo.), Doc. # 2). The arbitrator even summarized those damages in his case

   management order, which was issued seven months before arbitration. (Doc. # 13-3, ¶

   3). TIA thus had ample opportunity to investigate those claims through discovery and to

   prepare a defense to Pope’s damages claims. (See Doc. # 13-3, ¶ 5 (discovery

   provisions of case management order)). Though the parties apparently agree that

   Exhibit 37 was disclosed on the first day of trial – two weeks after the Case

   Management Order deadline for exchanging exhibits – the contents of that exhibit

   should not have been any surprise to TIA. Therefore, the arbitrator did not deprive TIA

   of a fair hearing when he accepted Exhibit 37.

          TIA argues, however, that Pope “failed and refused to identify, disclose or

   produce any of the documents or calculations utilized to create his summary Exhibit 37.”

   This argument is unavailing. TIA has not presented any documentation of the parties’

   disclosures, discovery, or discovery disputes, but it is clear from the record that TIA

   understood the bases for Pope’s damages calculations. In its post-arbitration briefs, TIA

   addressed Pope’s damages claims in detail, including explaining how those damages

   were calculated and why, in TIA’s view, Pope’s calculations were incorrect. (See Doc. #

   13-8 at pp. 4-5). To the extent TIA objects to the completeness of Pope’s disclosures,

   TIA has not presented any evidence that it was deprived of a fair opportunity to raise

   those objections with the arbitrator.

          TIA also claims that it was “not afforded notice and an opportunity to be heard”

   regarding the admission of Exhibit 37. (Doc. # 13, p. 12 (emphasis in original)). This

   claim is simply not true. TIA was given ample opportunity to object – and it in fact did


                                                5
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 6 of 10




   object, repeatedly – to the admission of Exhibit 37. In fact, TIA admits that it “objected

   both during the trial and in post-trial briefs on the basis of foundation, lack of prior

   disclosure, and unfair surprise/ambush at trial.” (Doc. # 13, p. 12). Thus, it is clear from

   the record that the arbitrator’s decision to admit exhibit 37, even if erroneous, did not

   deprive TIA of an opportunity to be heard.

   B.     SEVERANCE PAYMENT

          TIA next argues that “the breach of contract damage award of severance in the

   amount of $12,500 . . . should be vacated as erroneously awarded.” (Doc. # 13, p. 4).

   This argument is not well developed: it is raised only in TIA’s argument summary, (Doc.

   # 13, p. 4); it is all but abandoned in TIA’s reply, (Doc. # 30, p. 2, n. 1); and TIA fails to

   cite a single exhibit or authority in support of this argument. (Doc. # 13, p. 4). Therefore,

   it is within this Court’s authority to reject this argument without further analysis.

   Ormsbee Dev. Co. v. Grace, 668 F. 2d 1140, 1147 (1982) (“A party attacking the

   legality of an arbitration award . . . has the burden of sustaining such an attack.”).

   However, even if this Court were to ignore these shortcomings, the argument would

   nevertheless fail for lack of record support.

          TIA claims that the severance award is invalid because the severance-payment

   clause in the parties’ employment agreement “was found to have been fraudulently

   inserted into the agreement by Mr. Pope.” (Doc. # 13, p. 4). This is simply not true:

   nothing in the arbitration award indicates that the severance-payment clause was

   “fraudulently inserted.” (See Doc. # 29-1). Though TIA argued in the arbitration that the

   severance-payment clause had been procured by fraud, that argument was evidently


                                                   6
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 7 of 10




   rejected by the arbitrator, who awarded a severance payment to Pope over TIA’s

   objection. (Doc. # 29-1). Therefore, TIA’s argument is without merit, and it is not a basis

   for reversal.

   C.     FAILURE TO CONDUCT REASONABLENESS HEARING

          TIA next contends that the arbitrator erred by awarding attorney fees without a

   hearing. This argument also fails.

          Though Colorado state courts are generally required to conduct a

   reasonableness hearing when awarding attorney fees, see Pedlow v. Stamp, 776 P.2d

   382, 385-86 (Colo. 1989), no such requirement exists in arbitration. To the contrary, the

   “Supreme Court has stated quite plainly that matters of procedure lie solely within the

   discretion of the arbitrator.” United Steelworks of Am., AFL-CIO-CLC v. Ideal Cement

   Co., Div. of Basic Indus., Inc., 762 F. 2d 837, 841 (10th Cir. 1985). TIA does not cite a

   single case in which a court has held that an arbitrator must conduct a reasonableness

   hearing before awarding attorney fees. Therefore, TIA has not demonstrated that a

   hearing was required.

          Moreover, even if TIA could prove that the arbitrator erred, the Court would still

   conclude that the error does not warrant reversal. TIA had a full and fair opportunity to

   litigate the issue of attorney fees. The parties briefed the issue thoroughly, (see Doc. #

   13-9 (TIA’s Response to Pope’s Motion for Attorney Fees)), and the arbitrator awarded

   TIA only a fraction of the fees Pope requested. Therefore, the proceedings were

   fundamentally fair, and reversal is not warranted. Denver & Rio Grande W. R.R., 119

   F.3d at 849.


                                                7
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 8 of 10




   D.     RECLASSIFICATION OF DAMAGES

          Finally, TIA argues that some of Pope’s damages were incorrectly classified as

   “wages” in the arbitration award. TIA asks this Court to reclassify those damages as

   “breach of contract damages.” (Doc. # 13, pp. 16-19). The Court declines to do so.

          Mere errors “in either the arbitrator's factual findings or his interpretation[s] of the

   law . . . do not justify review or reversal.” Denver & Rio Grande W. R.R. 119 F.3d at

   849. “Only ‘manifest disregard’ of the law is subject to reversal.” ARW Expl. Corp., 45

   F.3d at 1463. An arbitrator is guilty of “manifest disregard” of the law only if he “knew

   the law and explicitly disregarded it.” Dominion Video Satellite, Inc. v. Echostar Satellite

   LLC, 430 F. 3d 1269, 1275 (10th Cir. 2005). TIA has failed to even argue, let alone

   prove, that the arbitrator explicitly disregarded the law. 3

          TIA argues, however, that Pope’s wage claims were not subject to mandatory

   arbitration, and that the arbitrator therefore lacked jurisdiction to hear those claims. This

   argument is without merit. TIA actively litigated Pope’s wage claims in arbitration, and

   thus consented to the arbitration of those claims. (See Doc. # 13-6, pp. 7-10). A party

   cannot “await the outcome and then later argue that the arbitrator lacked authority to

   decide the matter.” Lewis v. Circuit City Stores, Inc., 500 F. 3d 1140, 1149 (10th Cir.

   2007). Therefore, TIA waived its right to challenge the arbitrator’s jurisdiction over these

   claims.




   3
     In its Reply (Doc. # 30), TIA states, in passing, that the arbitrator “manifestly disregarded the
   parties’ written agreement and the law of the Colorado Wage Claim Act.” (Doc. # 30, p. 2). But
   this conclusory statement is not substantiated by any evidence or argument.

                                                    8
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 9 of 10




   E.     POPE’S REQUEST FOR ATTORNEY FEES

          Pope seeks an award of attorney fees under 28 U.S.C. § 1927. That statute

   provides that “[a]ny attorney or other person . . . who so multiplies proceedings in any

   case unreasonably and vexatiously . . . may be required by the court to satisfy

   personally the excess costs, expenses, and attorneys’ fees reasonably incurred

   because of such conduct.” 28 U.S.C. § 1927. Pope argues that TIA’s Motion “has

   unreasonably multiplied proceedings” (Doc. # 29, p. 14), and that he is therefore entitled

   to an award of attorney fees incurred responding to the motion. The Court agrees.

          TIA had the opportunity to litigate this dispute in state or federal court, but it

   chose instead to arbitrate. Indeed, TIA did not merely consent to arbitration; it insisted

   on it. (Doc. # 29-2 (Motion to Compel Arbitration)). TIA drafted the arbitration provision,

   chose the arbitration forum, and selected the arbitration rules. (Doc. # 5-1, section 5;

   Doc. # 13, p. 3 (noting that the arbitration agreement was “presented to Mr. Pope by

   [TIA]”). In so doing, TIA traded the rules and procedures of this forum – including the

   right to appeal – for the efficiency and convenience of arbitration. Gilmer, 500 U.S. at 31

   (“By agreeing to arbitrate, a party trades the procedures and opportunity for review of

   the courtroom for the simplicity, informality, and expedition of arbitration.”). As a result,

   TIA gave up the right to seek relief in this Court except in extremely limited

   circumstances. Denver & Rio Grande W. R.R. v. Union Pac. R.R., 119 F.3d 847, 849

   (10th Cir. 1997). None of those circumstances are present.

          TIA had a full and fair opportunity to litigate this case in arbitration. In fact, the

   record shows that, in arbitration, TIA made substantially all of the arguments it is


                                                  9
Case 1:19-cv-01662-CMA-KLM Document 38 Filed 12/22/20 USDC Colorado Page 10 of 10




   currently making in this Court. (Doc. # 13-8, pp. 7-8). TIA is merely seeking to relitigate

   issues that were already decided in arbitration – which, it bears repeating, was TIA’s

   chosen forum. Because TIA has already litigated these arguments, and given the

   narrow standard of review for arbitration awards, TIA’s decision to file this motion was

   unreasonable. Therefore, Pope is entitled to an award of attorney fees pursuant to 28

   U.S.C. § 1927.

                                     IV.    CONCLUSION

          For the foregoing reasons, TIA’s Amended Motion to Vacate, or in the Alterative

   to Modify, the Arbitration Award (Doc. # 12) is DENIED. Pope’s request for attorney fees

   pursuant to 28 U.S.C. § 1927 is GRANTED. It is

          FURTHER ORDERED that Pope shall file a motion for attorney fees within 21

   days of the date of this Order. Pope’s motion shall include only those fees incurred in

   responding to the instant Motion; it shall not include any fees previously requested or

   awarded. Pope must provide sufficient evidence that the time reported and fees sought

   are reasonable under the circumstances and applicable law.

          DATED: December 22, 2020


                                                     BY THE COURT:


                                                     _____________________________
                                                     CHRISTINE M. ARGUELLO
                                                     United States District Judge




                                                10
